Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-15, 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 7, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins US20190109932 in view of Martin US20190174289 in view of Bertagnolli US9165457 in view of Hodgson US9020462.
Regarding Claim 1, Higgins discloses an emergency event capture system (fig. 8
and 4118) comprising: server (cloud 700/server application software 900 of fig. 8 and ¶s121, 131) configured to receive and store captured emergency event data received from a handheld emergency event capture device (smartphone 200 of fig. 8 and ¶108) ; and a first handheld emergency event capture device (smartphone 200 of fig. 8 and ¶108) configured to capture emergency event data of an emergency event, wherein the first handheld emergency event capture device comprises: a plurality of cameras ( rear facing and rear facing cameras of ¶143), wherein each camera captures a predefined view, a microphone (microphone of ¶136) configured to capture audio, a geolocation mechanism(GPS of ¶21) , a wireless communication mechanism (transmitter/receiver module 410 of fig. 6 and ¶103), memory storage (memory of fig. 6 and ¶136), and executable software (mobile software application 400 of ¶116) configured to: prompt collection of emergency event data, wherein collection occurs through two or more of the plurality of cameras, the geolocation mechanism, and the microphone, prompt storage (recording of 4116 in view memory of 4138) emergency event data in the memory storage, transmit (transmitting of ¶116) at least a portion of the emergency event data to at least a portion of the plurality of external servers (cloud 700 of fig.8) , and prompts encrypting (encrypting of ¶107-108) of emergency event data, wherein encryption prevents access to emergency event data. Higgins fails to explicitly disclose a plurality of external servers configured to receive and store captured emergency event data received from a plurality of handheld emergency event capture devices.
However Martin discloses in fig. 2 and {73 a plurality of external servers (Server
202 and unlabeled serve of EAS system 200) configured to receive and store captured
emergency event data received from a plurality of handheld emergency event capture
devices (computing device 206).
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include the cited features of Martin into Higgin to
enhance system versatility, capacity and capability.
Further Higgin and Martin fail to disclose wherein the at least a portion of the emergency event data is automatically deleted from the memory storage after the at least a portion of the emergency event data has been transmitted.
However, Bertagnolli discloses in fig.1 and col.4:42-65, claim 1 wherein the
at least a portion of the emergency event data is automatically deleted from the
memory storage after the at least a portion of the emergency event data has been
transmitted.
Therefore, it would have been obvious for one of ordinary skill in the art at
the effective filling date of the of the invention to include the cited features of
Bertagnolli into Higgin and Martin to enhance efficiency and capacity.
	Furthermore Higgin, Martin, Bertagnolli fail to explicitly disclose wherein the emergency event data is hidden while in the memory storage. 
	However Hodgson discloses in claim 1 “storing the message locally in a memory hidden from access until at least one mode of communication becomes available”
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention include the cited features of Hodson into Higgin, Martin, Bertagnolli to enhance system security. 
	Regarding Claim 4, Higgins discloses in fig. 6 and ¶s97, 98,116 wherein
collection of emergency event data occurs concurrently.
	Regarding Claim 5, Higgins discloses in fig. 6 and ¶s114, 116 wherein the
executable software is configured to prompt an emergency event capture notification
that indicates emergency event capture.
Regarding Claim 7, Higgins disclosures in fig.8 and ¶s121, 125 renders obvious
wherein the servers are configured to transmit emergency event notifications to a
plurality of external devices, wherein the emergency event notifications comprise
predefined information from emergency event data.
Regarding Claim 21, Higgins disclosures in fig.8 and ¶s121, 125 renders obvious
wherein the executable software is further configured to transmit at least a portion of the
emergency event data to at least one of: a social media network, a government
broadcast system, and a news outlet.
	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins,
Martin,  Bertagnolli and Hodgson as applied to claim 1 above, and further in view of Harel US20100245582.
Regarding Claim 3, Higgins and Martin fail to disclose wherein storage of
emergency event data prevents local access to emergency event data.
However, Harel discloses in fig. 1A and ¶40 wherein storage of emergency event
data prevents local access to emergency event data.
Therefore, it would have been obvious for one ordinary skill in the art at effective
filling date of the invention include the cited features of Harel into Higgins,
Martin,  Bertagnolli and Hodgson to enhance data security.
	Allowable Subject Matter
Claims 6, 22 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685